TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 28, 2013



                                      NO. 03-11-00580-CV


                                  Liaquat Ali Khan, Appellant

                                                 v.

                                 Nizarali Meknojiya, Appellee




           APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
           REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is reversed, and the cause is remanded for further proceedings. It is FURTHER ordered

that the appellee pay all costs relating to this appeal, both in this Court and the court below; and

that this decision be certified below for observance.